        Case 3:13-cv-00297-JAM Document 531 Filed 12/20/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC. ET AL                   :
                                          :      CASE NO. 3:13-CV-00297 (JAM)
                     Plaintiff,           :
                                          :
V.                                        :
                                          :
LASERPERFORMANCE (EUROPE)                 :
LIMITED, ET AL.                           :
                                          :
                     Defendants.          :      DECEMBER 20, 2019


 MOTION TO FILE UNDER SEAL DEFENDANTS’ MEMORANDUM IN OPPOSITION
  TO OMNIBUS MOTION IN LIMINE OF PLAINTIFFS BRUCE KIRBY AND BRUCE
                             KIRBY, INC.

       Pursuant to Local Rule 5(e), the defendants, LaserPerformance (Europe)

Limited (“LPE”) and Quarter Moon, Incorporated (“QMI”), respectfully move this Court

for an order to seal Defendants’ Memorandum in Opposition to Omnibus Motion in

Limine of Plaintiffs Bruce Kirby and Bruce Kirby, Inc. for the reasons set forth in

Plaintiffs’ Motion to File Under Seal A Portion of Plaintiffs’ Omnibus Motion In Limine

and Attached Exhbits (Doc. 524), which was granted by the court. Doc. 529.

       Pursuant to Local Rule 5(e), Defendants’ Memorandum in Opposition to Motion

for Partial Summary Judgment and Defendants’ Local Rule 56(a)(2) Statement of Facts

in Opposition to Summary Judgment are being electronically filed under seal and are

being delivered to the court pending the court’s decision on this motion.
        Case 3:13-cv-00297-JAM Document 531 Filed 12/20/19 Page 2 of 2




                                          DEFENDANTS,
                                          LASERPERFORMANCE (EUROPE) LIMITED
                                          and QUARTER MOON, INC.


                                          /s/ Peter T. Fay
                                          Douglas S. Skalka (ct00616)
                                          Peter T. Fay (ct08122)
                                          Robert B. Flynn (ct15803)
                                          NEUBERT, PEPE & MONTEITH, P.C.
                                          195 Church Street, 13th Floor
                                          New Haven, Connecticut 06510
                                          Tel: (203) 821-2000
                                          Fax: (203) 821-2009
                                          dskalka@npmlaw.com
                                          pfay@npmlaw.com
                                          rflynn@npmlaw.com


                                     CERTIFICATION

        I hereby certify that on December 20, 2019, a copy of the foregoing was filed
electronically [and served by mail on anyone unable to accept electronic filing]. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system [or by mail to anyone unable to accept electronic filing]. Parties may
access this filing through the Court’s system.


                                                  /s/ Peter T. Fay
                                                  Peter T. Fay (ct08122)
                                                  NEUBERT, PEPE & MONTEITH, P.C.




                                             2
